DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         BRUCE K. HERMAN,
                             Appellant,

                                     v.

        FIRST CITIZENS BANK & TRUST COMPANY, N.A.,
          PARKSIDE VILLAS, LLC, RODGER KOOSER,
            STANLEY BUDZINSKI, WESTLB AG, and
      GUSTAVO J. CARBONNELL ARCHITECT/PLANNER, P.A.,
                         Appellees.

                              No. 4D19-2239

                              [April 16, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Sandra Perlman, Judge; L.T. Case No. CACE-07-034706.

  Bruce K. Herman of The Law Offices of Bruce K. Herman, P.A., Fort
Lauderdale, for appellant.

    Daniel M. Coyle and Gregory S. Grossman of Sequor Law, P.A., Miami,
for appellee First Citizens Bank & Trust Company, N.A.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and KUNTZ, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.